--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  THIS NOTE
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO LAREDO OIL, INC.
THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SUCH ACT.


SENIOR PROMISSORY NOTE
 
 

$100,000.00  April 6, 2011
 New York, New York


 
FOR VALUE RECEIVED, the receipt and adequacy of which is hereby acknowledged by
the undersigned, Laredo Oil, Inc., a Delaware corporation (“Borrower”), does
hereby promise to pay to the order of Alleghany Capital Corporation, a Delaware
corporation (“Lender”), at 7 Times Square Tower, 17th Floor, New York, NY 10036,
or at such other place as may be designated from time to time in writing by
Lender, One Hundred Thousand Dollars ($100,000.00) (the “Outstanding Principal
Sum”), plus interest thereon as provided for herein.  All sums owing hereunder
are payable in lawful money of the United States of America, in immediately
available funds.


This Senior Promissory Note (this “Note”) is being executed and delivered in
connection with Lender’s undertaking to fund to Borrower (the “Loan”) the sum of
One Hundred Thousand Dollars ($100,000.00) (“Loan Amount”) pursuant and subject
to the terms and conditions of that certain Loan Agreement of even date herewith
between Borrower and Lender (“Loan Agreement”).  Unless otherwise defined in
this Note, all capitalized terms used in this Note shall have the meanings
ascribed to them in the Loan Agreement.
 
1.           Interest.
 
(a)           Note Rate.  Interest shall accrue on the Outstanding Principal Sum
of this Note from the date on which the Outstanding Principal Sum hereunder or
portion thereof is funded by Lender to the date such Outstanding Principal Sum
is paid in full, at the rate of six percent (6%) per annum (referred to herein
as the “Note Rate”).
 
(b)           Default Rate.  Upon the occurrence of an “Event of Default” (as
defined in Paragraph 5 below), and so long as such Event of Default shall
continue, the Outstanding Principal Sum together with all unpaid interest
accrued thereon shall bear interest at an annual rate (the “Default Rate”) equal
to the then applicable Note Rate plus three percent (3%) per annum.
 
2.           Payments.
 
(a)           Subject to the provisions of Paragraph 6 below, interest shall be
payable semi-annually, commencing on May 22, 2011 (each, an “Interest Payment
Date”).  The Outstanding Principal Sum (together with all accrued and unpaid
interest thereon) shall be all due and payable on the “Maturity Date” set forth
in Section 3 below.  Notwithstanding the foregoing, all amounts received by
Borrower after the date of this Note from the issuance or sale of shares of the
capital stock of Borrower (referred to herein as “Equity Sale Proceeds”) shall
be used and applied as followed: (i) first, to pay all accrued and unpaid
interest under the Prior Note; (ii) second, to pay the “Outstanding Principal
Sum” under the Prior Note; (iii) third, to pay all accrued and unpaid interest
under this Note; and (iv) fourth, to pay the Outstanding Principal Sum under
this Note.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)           Notwithstanding the foregoing Paragraph 2(a), on each Interest
Payment Date, Borrower may elect to allow the interest then due and payable to
accrue and compound, at which time and giving effect to such election the
interest having accrued on the Outstanding Principal Sum since the date of this
Note or the most recent Interest Payment Date (whichever is later) shall be
added to the principal amount of the Loan and become part of the Original
Principal Sum for all purposes of this Note.
 
3.           Maturity Date.
 
(a)           If the “Proposed Transaction” referred to in the Loan Agreement is
not consummated prior to May 31, 2011, then the entire Outstanding Principal
Sum, and all accrued and unpaid interest thereon, shall be all due and payable
on the date which is the earlier of (a) the date on which Borrower consummates
any equity or debt financing involving the receipt by Borrower of proceeds of at
least $500,000.00; (b) December 31, 2011 or (b) the “Accelerated Maturity Date”
(as defined in Paragraph 6 below).
 
(b)           If the “Proposed Transaction” referred to in the Loan Agreement is
consummated prior to May 31, 2011, then the entire Outstanding Principal Sum,
and all accrued and unpaid interest thereon, shall be all due and payable on the
date which is the earlier of (a) December 31, 2013 or (b) the “Accelerated
Maturity Date” (as defined in Paragraph 6 below).
 
(c)           The actual date on which the entire Outstanding Principal Sum is
all due and payable under this Section 3 shall be referred to herein as the
“Maturity Date”.
 
4.           Not Revolving Line of Credit.  The Loan does not constitute a
revolving credit and when any repayment of the Outstanding Principal Amount
occurs, such Outstanding Principal Amount may not be re-borrowed.
 
5.           Events of Default.  The occurrence of any one or more of the
following events with respect to the Borrower shall constitute an event of
default hereunder (each an “Event of Default”):
 
(a)           Borrower fails to make any payment of principal or interest when
and as the same shall become due and payable, whether at maturity or by
acceleration or as part of any prepayment or otherwise, under this Note and does
not cure such failure within five (5) days after such failure;
 
(b)           Borrower fails to perform or otherwise breaches any covenant
contained in the Loan Agreement or this Note and, if such failure or breach is
capable of being cured, does not cure such failure or breach within ten (10)
days after written notice of such failure is given to Borrower by Lender;
 
(c)           Any representation or warranty made to Lender by Borrower in the
Loan Agreement is or becomes false, inaccurate or misleading in any material
respect as of the date of the Loan Agreement or as of the date on which Lender
funds the Outstanding Principal Amount;
 


 
2

--------------------------------------------------------------------------------

 
 


(d)           Borrower breaches or violates any provisions of any other written
agreement entered into with Lender;
 
(e)           An “Event of Default” (as this term is defined in the Prior Note)
occurs or exist; or
 
(f)           Borrower files a petition in bankruptcy or for any form of debtor
relief under any present or future law relating to bankruptcy or debtor relief;
or such a filing or petition is filed against Borrower and Borrower either
consents to or does not oppose such filing or petition, or such petition is not
dismissed within sixty (60) days after filing; or Borrower consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or similar official of Borrower or for any
part of Borrower’s property; or Borrower makes an assignment for the benefit of
its creditors.
 
6.           Remedies.  Upon the occurrence of any Event of Default, Lender
shall be entitled to exercise one or more of the following remedies:
 
(a)           Declare by written notice to the Borrower, the then entire
Outstanding Principal Sum, together with accrued interest thereon, immediately
due and payable without presentment or demand for payment, protest or other
notices or demands of any kind (all of which are hereby expressly waived by
Borrower), on the date specified in such written notice to the Borrower, which
date (the “Accelerated Maturity Date”) shall be no earlier than the fifth (5th)
day following the date of such notice.
 
(b)           In addition, Lender shall be entitled to exercise any and all such
other rights and remedies as the Lender may have under law or in equity.
 
(c)           All of Lender’s rights and remedies in connection with this Note
or under applicable law or at equity shall be cumulative, and Lender’s exercise
of any one or more of those remedies shall not constitute an election of
remedies.
 
7.           Interest Computation.  Interest shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty-five (365) and the
numerator of which is the actual number of days in the month of such adjustment.
 
8.           Principal Prepayments.  Borrower shall have the right to prepay
this Note, in whole or in part, at any time without penalty.
 
9.           Right to Make Notations.  The holder of this Note is hereby
authorized to record the date of funding of the Outstanding Principal Amount,
the date and amount of each payment of principal and interest, and applicable
interest rates and other information with respect thereto, on schedules to be
annexed to and constituting a part of this Note (or record such information by
any analogous method the holder hereof may elect consistent with its customary
practices) and any such recordation shall constitute prima facie evidence,
absent manifest error, of the accuracy of the information so recorded; provided,
however, that the failure to make a notation or the inaccuracy of any notation
shall not limit or otherwise affect the obligations of Borrower under this Note.
 
10.           Delay in Enforcement.  If Lender delays in exercising or failing
to exercise any of their respective rights under this Note, that delay or
failure shall not constitute a waiver of any of Lender’s rights, or of any
breach, default or failure of condition of or under this Note.  No waiver by
Lender of any of its rights, or of any such breach, default or failure of
condition shall be effective, unless the waiver is expressly stated in a writing
signed by Lender.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
11.           Assignment.  This Note inures to and binds the heirs, legal
representatives, successors and assigns of Borrower and Lender; provided,
however, that Borrower may not assign this Note or assign or delegate any of its
rights or obligations under this Note.
 
12.           Usury Laws.  Borrower and Lender intend to comply at all times
with applicable usury laws.  If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is Borrower’s and
Lender’s express intention that Borrower not be required to pay interest on this
Note at a rate in excess of the maximum lawful rate, that the provisions of this
Section shall control over all other provisions of this Note which may be in
apparent conflict hereunder, that such excess amount shall be immediately
credited to the principal balance of this Note (or, if this Note has been fully
paid, refunded by Lender to Borrower), and the provisions hereof shall
immediately be reformed and the amounts thereafter decreased, so as to comply
with the then applicable usury law, but so as to permit the recovery of the
fullest amount otherwise due under this Note.
 
13.           Unconditional Liability; No Offsets.  Borrower promises absolutely
and unconditionally to pay the indebtedness evidenced hereby, in accordance with
the terms and conditions set forth in this Note, without offset or counterclaim.
 
14.           Governing Law and Waivers.  This Note shall be governed by the
laws of the State of New York.  The Borrower hereby waives presentment; demand;
notice of dishonor; notice of default or delinquency; notice of acceleration;
notice of nonpayment; notice of costs, expenses or losses and interest thereon;
and notice of interest on interest and late charges.
 
15.           Business Days; Application of Payments.  Whenever any payment on
this Note shall be stated to be due on a day that is not a business day, such
payment shall instead be made on the next succeeding business day, and such
extension of time shall be included in the computation of interest payable on
this Note.  Each payment hereunder shall be credited first to accrued and unpaid
interest then due and the remainder of such payment shall be credited to
principal.
 
16.           Jurisdiction and Venue.  The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York, New York County and (b) the United States District Court for the
Southern District of New York, for purposes of any action, lawsuit or other
proceeding arising out of or relating to this Note and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action proceeding related thereto may be heard and determined in such
courts.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each of the parties hereto hereby consents to process being served by any
party to this Note in any suit, action or proceeding by the mailing of a copy
thereof to the applicable party.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
17.           Attorneys Fees.  If any attorney is engaged by Lender to enforce
or defend any provision of this Note, or as a consequence of any Event of
Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and all
costs incurred by Lender in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance owing hereunder as if such unpaid attorneys’ fees and
costs had been added to the principal.
 
[Next Page Is Signature Page]
 
 
 
 
 
 
 
 


 
5

--------------------------------------------------------------------------------

 


[Signature Page for Senior Promissory Note]
 
IN WITNESS WHEREOF, the undersigned, by its duly authorized and acting executive
officer, has executed this Senior Promissory Note as of the date first set forth
above.
 
 
 
 
 

 
BORROWER:
 
Laredo Oil, Inc., a Delaware corporation
   
 
 
 
 
   
By: /s/  Mark See
 
       
Mark See, President and CEO
         

 
 
 
 
 
 
6

--------------------------------------------------------------------------------